Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED OFFICE  ACTION


Claim Status
 
Claims 1-20 are pending for this application.

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.isp.

2.	 Claims 1,2,3,4,5,6,7,8,9,10,11,13,14,15,16,17,18,19 and 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3,4,5,6,7,11,9 & 1, 11,12,13,14,15,16,17,18,19 and 20 of U.S. Patent No. 10,970,547. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

(a) With respect to claims  of present application and claims of U.S. Patent No. 10,970,547 teaches the same limitations as underlined below: 

Present Application
U.S. Patent No. 10,970,547
As per Claim 1, A method for managing data associated with real-world objects and virtual objects displayed in a communication session, comprising: receiving, at a computing device, sensor data generated by a depth map sensor and an image sensor, the sensor data comprising image data of real-world objects and depth map data defining a three-dimensional model of the real-world objects positioned within a real-world environment; receiving model data defining virtual objects for display within a view of the real-world objects and the real-world environment; generating data defining a plurality of agent instances, the individual agent instances having an associated database for individual virtual objects and individual real-world objects of interest that are identified by an analysis of the model data, depth map data, and the image data; monitoring communication data of a plurality of users of the communication session for identifying keywords, descriptions, or parameters to be stored within individual databases of the individual agent instance associated with the individual virtual objects of interest or the individual real-world objects of interest; and persistently storing data defining the keywords, descriptions, or parameters within the individual databases of the individual agent instances associated with the individual virtual objects of interest or the individual real-world objects of interest for access by remote computing devices participating in multiple communication sessions.  


As per Claim 1, A method for managing data associated with real-world objects and virtual objects displayed in a communication session, comprising: receiving, at a computing device, sensor data generated by a depth map sensor and an image sensor, the sensor data comprising image data of real-world objects and depth map data defining a three-dimensional model of the real-world objects positioned within a real-world environment; receiving model data defining virtual objects for display within a view of the real-world objects and the real-world environment; generating data defining a plurality of agent instances the individual agent instances having an associated database for individual virtual objects and individual real-world objects of interest that are identified by an analysis of the model data, depth map data, and the image data; monitoring communication data of a plurality of users of the communication session for identifying keywords, descriptions, or parameters to be stored within individual databases of the individual agent instance associated with the individual virtual objects or the individual real-world objects; and generating, based on the keywords, descriptions, or parameters, a display of one or more recommendations associated with a rendering of the individual virtual objects and a view of at least one real-world object, wherein the one or more recommendations include at least one of a modification to at least one virtual object comprising at least one new parameter, a new virtual object positioned over the at least one real-world object, or an annotation recommending a modification to the at least one real-world object, wherein data defining the recommendations and the keywords, descriptions, or parameters are persistently stored within the individual databases of the individual agent instances associated with the individual virtual objects or the individual real-world objects for access by multiple communication sessions.





As per claim 9, A system for managing data associated with real-world objects and virtual objects displayed in a communication session comprising: one or more data processing units; and a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more data processing units to: receive, at the system, sensor data generated by a depth map sensor, the sensor data comprising depth map data defining a three-dimensional model of at least one real-world object within a real-world environment; receive model data defining virtual objects for display within a view of the real- world environment; generate data defining a plurality of agent instances, the individual agent instances having an associated database for individual virtual objects and individual real-world objects of interest that are identified by an analysis of the model data and the depth map data; monitor user interaction data of a plurality of users of the communication session from one or more input devices for identifying keywords, descriptions, or parameters to be stored within individual databases of the individual agent instance associated with the individual real- world objects or the individual virtual objects; and persistently store data defining the keywords, descriptions, or parameters within the individual databases of the individual agent instances associated with the individual virtual objects or the individual real-world objects for access by remote computing devices participating in multiple communication sessions.  

As per claim 9,  A system for managing data associated with real-world objects and virtual objects displayed in a communication session, comprising: one or more data processing units; and a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more data processing units to receive, at the system, sensor data generated by a depth map sensor, the sensor data comprising depth map data defining a three-dimensional model of real-world objects within a real-world environment; receive model data defining virtual objects for display within a view of the real-world environment; generate data defining a plurality of agent instances the individual agent instances having a database associated with at least one real-world object that is identified by an analysis of the depth map data; monitor user interaction data of a plurality of users of the communication session from one or more input devices for identifying a parameter to be stored within individual databases of the individual agent instance associated with the individual real-world objects; and generate, based on the keywords, descriptions, or parameters stored within the individual databases of the individual agent instances associated with the individual real-world objects, a display of one or more recommendations associated with a rendering of the individual virtual objects and a view of at least one real-world object, wherein the recommendations include an image displaying a modification for conforming at least one part of the at least one real-world object with the parameter.
As per Claim 1, ….keywords, descriptions, or parameters are persistently stored within the individual databases of the individual agent instances associated with the individual virtual objects or the individual real-world objects for access by multiple communication sessions.

   



As per claim 16, A system for managing data associated with real-world objects and virtual objects displayed in a communication session, comprising: means for receiving sensor data generated by a depth map sensor and an image sensor, the sensor data comprising image data of real-world objects and depth map data defining a three- dimensional model of at least one real-world object positioned within a real-world environment; means for receiving model data defining virtual objects for display within a view of the real-world environment; means for generating data defining a plurality of agent instances, the individual agent instances having an associated database for individual virtual objects and individual real-world objects of interest that are identified by an analysis of the depth map data and the image data; means for monitoring communication data of a plurality of users of the communication session for identifying keywords, descriptions, or parameters to be stored within individual databases of the individual agent instance associated with the individual virtual objects or the individual real-world objects; and means for persistently storing data defining the keywords, descriptions, or parameters within the individual databases of the individual agent instances associated with the individual virtual objects or the individual real-world objects for access by remote computing devices participating in multiple communication sessions.  

  As per claim 16, A system for managing data associated with real-world objects and virtual objects displayed in a communication session, comprising: means for receiving sensor data generated by a depth map sensor and an image sensor, the sensor data comprising image data of real-world objects and depth map data defining a three-dimensional model of the real-world objects positioned within a real-world environment; means for receiving model data defining virtual objects for display within a view of the real-world environment; means for generating data defining a plurality of agent instances the individual agent instances having an associated database for individual virtual objects and individual real-world objects of interest that are identified by an analysis of the depth map data and the image data; means for monitoring communication data of a plurality of users of the communication session for identifying keywords, descriptions, or parameters to be stored within individual databases of the individual agent instance associated with the individual virtual objects or the individual real-world objects; and means for generating, based on the keywords, descriptions, or parameters stored within the individual databases of the individual agent instances associated with the individual virtual objects or the individual real-world objects, a display of one or more recommendations associated with a rendering of the individual virtual objects and a view of at least one real-world object, wherein the one or more recommendations include at least one of a modification to at least one virtual object comprising at least one new parameter, a new virtual object positioned over a real-world object, or an annotation recommending a modification to the at least one real-world object.




In regards to Claim 16 although  the Patent Application No : 10,970,547 does not explicitly mention “…access by remote computing devices participating in multiple communication sessions.…” , It would have been obvious to one in the ordinary skills in the art to understand that the remote computing devices operate in multiple communication sessions  as stated within Patented application Paragraph [0068]-“… one or more participants of remote computing devices, avatars, channels, chat sessions, video streams, images, virtual objects, and/or applications associated with a communication session.” 


As per claim 2, The method of Claim 1, wherein the real-world objects of interest are identified by: determining a level of interaction of input signals received from input devices with respect to the at least one real-world object of the real-world objects; determining that the level of interaction exceeds a threshold; and in response to determining that the level of interaction exceeds the threshold, determining the at least one real-world object as one of the individual real-world objects of interest.  


As per claim 2, The method of claim 1, wherein the real-world objects of interest are identified by: determining a level of interaction of input signals received from input devices with respect to the at least one real-world object of the real-world objects; determining that the level of interaction exceeds a threshold; and in response to determining that the level of interaction exceeds the threshold, determining the at least one real-world object as one of the individual real-world objects of interest.

As per claim 3, The method of Claim 1, wherein the real-world objects of interest are selected by: determining that a level of movement of the at least one real-world object of the real-world objects exceeds a threshold; in response to determining that the level of movement of the at least one real-world object exceeds the threshold, determining the at least one real-world object as one of the individual real- world objects of interest. 
As per claim 3,  The method of claim 1, wherein the real-world objects of interest are selected by: determining that a level of movement of the at least one real-world object of the real-world objects exceeds a threshold; in response to determining that the level of movement of the at least one real-world object exceeds the threshold, determining the at least one real-world object as one of the individual real-world objects of interest.

As per claim 4, The method of Claim 1, wherein the real-world objects of interest are selected by: determining a level of change with respect to at least one of a temperature, a color, or a shape of the at least one real-world exceeds a threshold; in response to determining that the level of change with respect to at least one of a temperature, a color, or a shape exceeds the threshold, determining the at least one real-world object as one of the individual real-world objects of interest.

As per claim 4, The method of claim 1, wherein the real-world objects of interest are selected by: determining a level of change with respect to at least one of a temperature, a color, or a shape of the at least one real-world exceeds a threshold; in response to determining that the level of change with respect to at least one of a temperature, a color, or a shape exceeds the threshold, determining the at least one real-world object as one of the individual real-world objects of interest. 
As per claim 5, The method of Claim 1, wherein the real-world objects of interest are selected by: determining that a physical property of the at least one real-world object matches one or more predetermined physical properties; in response to determining that the physical property of the at least one real-world object matches the one or more predetermined physical properties, determining the at least one real-world object as one of the individual real-world objects of interest. 
As per claim 5,  The method of claim 1, wherein the real-world objects of interest are selected by: determining that a physical property of the at least one real-world object matches one or more predetermined physical properties; in response to determining that the physical property of the at least one real-world object matches the one or more predetermined physical properties, determining the at least one real-world object as one of the individual real-world objects of interest.
As per claim 6, The method of Claim 1, further comprising: generating a query utilizing the keywords, descriptions, or parameters associated with the individual virtual objects or the individual real-world objects; sending the query to a computing resource configured to receive queries and configured to return supplemental data based on the query; obtaining the supplemental data based on the query from the computing resource; and providing the supplemental data with the rendering of the individual virtual objects and the view of at least one real-world object. 

As per claim 6, The method of claim 1, further comprising: generating a query utilizing the keywords, descriptions, or parameters associated with the individual virtual objects or the individual real-world objects; sending the query to a computing resource configured to receive queries and configured to return supplemental data based on the query; obtaining the supplemental data based on the query from the computing resource; and providing the supplemental data within the recommendations associated with the rendering of the individual virtual objects and the view of at least one real-world object.

As per claim 7, The method of Claim 1, further comprising: generating a query utilizing a specification requirement stored in a database associated with the at least one real-world object; sending the query to a computing resource configured to receive queries and configured to return supplemental data based on the query; obtaining the supplemental data based on the query from the computing resource, wherein the supplemental data defines a model of a new object meeting the specification requirement; and providing the supplemental data, wherein the supplemental data causes a display of a rendering of the new object, wherein the new object is positioned over at least a portion of the at least one real-world object.  



As per claim 7, The method of claim 1, further comprising generating a query utilizing a specification requirement stored in a database associated with the at least one real-world object; sending the query to a computing resource configured to receive queries and configured to return supplemental data based on the query; obtaining the supplemental data based on the query from the computing resource, wherein the supplemental data defines a model of a new object meeting the specification requirement; and providing the supplemental data within the recommendations, wherein the supplemental data causes a display of a rendering of the new object, wherein the new object is positioned over at least a portion of the at least one real-world object.
As per claim 8, The method of Claim 1 wherein the instance of the virtual agent and associated database are generated during a first communication session, further comprising: determining that a second communication session has started; and in response to determining that a second communication session has started communicating agent data defining the agent instance and the database to one or more computing devices associated with the second communication session.  


As per claim 11,  The system of claim 9, wherein the agent instance and the database are generated during a first communication session associated with the plurality of users, wherein the instructions further cause the one or more data processing units to: store data defining the data defining the recommendations within the database associated with the at least one real-world object; and determine that a second communication session has started; in response to determining that a second communication session has started, communicate agent data defining the agent instance and the database to one or more computing devices associated with the second communication session.

As per claim 10,  The system of Claim 9, wherein the agent instance and the database are generated during a first communication session associated with the plurality of users, wherein the instructions further cause the one or more data processing units to: determine that a second communication session has started; and in response to determining that a second communication session has started, communicate agent data defining the agent instance and the database to one or more computing devices associated with the second communication session.  
 
As per claim 11,  The system of claim 9, wherein the agent instance and the database are generated during a first communication session associated with the plurality of users, wherein the instructions further cause the one or more data processing units to: store data defining the data defining the recommendations within the database associated with the at least one real-world object; and determine that a second communication session has started; in response to determining that a second communication session has started, communicate agent data defining the agent instance and the database to one or more computing devices associated with the second communication session.

As per Claim 11,The system of Claim 9, wherein the agent instance and the database are generated during a first communication session associated with the plurality of users, wherein the instructions further cause the one or more data processing units to: determine that at least one user of a second communication session referenced the at least one real-world object; in response to determining that at least one user of the second communication session referenced the at least one real-world object, communicate agent data defining the agent instance and the database to one or more computing devices associated with the second communication session.  
As per Claim 12, The system of claim 9, wherein the agent instance and the database are generated during a first communication session associated with the plurality of users, wherein the instructions further cause the one or more data processing units to: determine that at least one user of a second communication session referenced the at least one real-world object; in response to determining that at least one user of the second communication session referenced the at least one real-world object, communicate agent data defining the agent instance and the database to one or more computing devices associated with the second communication session.
As per Claim 13, The system of Claim 9, wherein the instructions further cause the one or more data processing units to: determine a level of change with respect to at least one of a temperature, a color, or a shape of the at least one real-world object exceeds a threshold; and in response to determining that the level of change with respect to at least one of a temperature, a color, or a shape exceeds the threshold, generate data defining the agent instance and the database associated with the at least one real-world object. 
As per Claim 13,The system of claim 9, wherein the instructions further cause the one or more data processing units to: determine a level of change with respect to at least one of a temperature, a color, or a shape of the at least one real-world exceeds a threshold; and in response to determining that the level of change with respect to at least one of a temperature, a color, or a shape exceeds the threshold, generate data defining the agent instance and the database associated with the at least one real-world object.
As per Claim 14, The system of Claim 9, wherein the instructions further cause the one or more data processing units to: determine that a physical property of the at least one real-world object matches one or more predetermined physical properties; and in response to determining that the physical property of the at least one real-world object matches the one or more predetermined physical properties, generate data defining the agent instance and the database associated with the at least one real-world object. 
As per Claim 14, The system of claim 9, wherein the instructions further cause the one or more data processing units to: determine that a physical property of the at least one real-world object matches one or more predetermined physical properties; and in response to determining that the physical property of the at least one real-world object matches the one or more predetermined physical properties, generate data defining the agent instance and the database associated with the at least one real-world object.
As per Claim 15, The system of Claim 9, wherein the instructions further cause the one or more data processing units to: determine that a level of movement of the at least one real-world object of the real-world objects exceeds a threshold; and in response to determining that the level of movement of the at least one real-world object exceeds the threshold, generate data defining the agent instance and the database associated with the at least one real-world object . 
As per Claim 15,  The system of claim 9, wherein the instructions further cause the one or more data processing units to: determine that a level of movement of the at least one real-world object of the real-world objects exceeds a threshold; and in response to determining that the level of movement of the at least one real-world object exceeds the threshold, generate data defining the agent instance and the database associated with the at least one real-world object.
As per Claim 17, The system of Claim 16, wherein the real-world objects of interest are identified by a method comprising: determining a level of interaction of input signals received from input devices with respect to the at least one real-world object of the real-world objects; determining that the level of interaction exceeds a threshold; and in response to determining that the level of interaction exceeds the threshold, determining the at least one real-world object as one of the individual real-world objects of interest. 
As per Claim 17, The system of claim 14, wherein the real-world objects of interest are identified by a method comprising: determining a level of interaction of input signals received from input devices with respect to the at least one real-world object of the real-world objects; determining that the level of interaction exceeds a threshold; and in response to determining that the level of interaction exceeds the threshold, determining the at least one real-world object as one of the individual real-world objects of interest.
As per Claim 18, The system of Claim 16, wherein the real-world objects of interest are selected by a method comprising: determining that a level of movement of the at least one real-world object of the real-world objects exceeds a threshold; and in response to determining that the level of movement of the at least one real-world object exceeds the threshold, determining the at least one real-world object as one of the individual real- world objects of interest.  
As per Claim 18, The system of claim 14, wherein the real-world objects of interest are selected by a method comprising: determining that a level of movement of the at least one real-world object of the real-world objects exceeds a threshold; and in response to determining that the level of movement of the at least one real-world object exceeds the threshold, determining the at least one real-world object as one of the individual real-world objects of interest.
As per Claim 19, The system of Claim 16, wherein the real-world objects of interest are selected by a method comprising: determining a level of change with respect to at least one of a temperature, a color, or a shape of the at least one real-world exceeds a threshold; and in response to determining that the level of change with respect to at least one of a temperature, a color, or a shape exceeds the threshold, determining the at least one real-world object as one of the individual real-world objects of interest.  
As per Claim 19, The system of claim 14, wherein the real-world objects of interest are selected by a method comprising: determining a level of change with respect to at least one of a temperature, a color, or a shape of the at least one real-world exceeds a threshold; and in response to determining that the level of change with respect to at least one of a temperature, a color, or a shape exceeds the threshold, determining the at least one real-world object as one of the individual real-world objects of interest.
As per Claim 20, The system of Claim 16, wherein the real-world objects of interest are selected by a method comprising: determining that a physical property of the at least one real-world object matches one or more predetermined physical properties; and in response to determining that the physical property of the at least one real-world object matches the one or more predetermined physical properties, determining the at least one real-world object as one of the individual real-world objects of interest.
As per Claim 20, The system of claim 14, wherein the real-world objects of interest are selected by a method comprising: determining that a physical property of the at least one real-world object matches one or more predetermined physical properties; and in response to determining that the physical property of the at least one real-world object matches the one or more predetermined physical properties, determining the at least one real-world object as one of the individual real-world objects of interest.




It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Allowable Subject Matter

3.          Claim 12  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 12, prior art of record does not teach or suggest the limitation mentioned within claim 12 “…generate a query utilizing the keywords, descriptions, or parameters associated with the individual virtual objects or the individual real-world objects; send the query to a computing resource configured to receive queries and configured to return supplemental data based on the query; obtain the supplemental data based on the query from the computing resource; and provide the supplemental data with the rendering of the individual virtual objects and the view of at least one real-world object.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax number (571)273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637